         Case 5:19-cv-00691-NAM Document 25 Filed 08/21/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

PETER P.

                              Plaintiff,

v.                                                          5:19-CV-691 (NAM)

ANDREW M. SAUL,
Commissioner of Social Security,

                        Defendant.
_______________________________________

Appearances:

Steven R. Dolson, Esq.
126 N. Salina St., Ste. 3B
Syracuse, NY 13202
Attorney for the Plaintiff

Ronald W. Makawa, Esq.
Special Assistant United States Attorney
Social Security Administration
Office of the General Counsel
J.F.K. Federal Building, Room 625
Boston, MA 02203
Attorney for the Defendant

Hon. Norman A. Mordue, Senior United States District Court Judge

                                            ORDER

       Now before the Court is Plaintiff’s motion for attorney’s fees under the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. § 2412, (Dkt. No. 22), which the Government opposes in

part, (Dkt. No. 24). As background, Plaintiff commenced this action on June 11, 2019

seeking review of the Commissioner’s denial of his application for social security disability

benefits under the Social Security Act. (Dkt. No. 1). The Court issued a Memorandum-



                                                1
         Case 5:19-cv-00691-NAM Document 25 Filed 08/21/20 Page 2 of 3




Decision and Order on May 27, 2020, reversing the Commissioner’s decision and remanding

the matter for further proceedings. (Dkt. No. 16; see also Dkt. No. 21).

       To qualify for attorney’s fees under the EAJA, the plaintiff must demonstrate that: (1)

he is the prevailing party; (2) he is eligible to receive an award; and (3) the position of the

United States was not substantially justified. 28 U.S.C. § 2412(d)(1)(B). Even if an agency’s

position was not substantially justified, an award of fees may be reduced or denied if “special

circumstances” would make an otherwise proper award “unjust.” Id. at § 2412(d)(1)(A).

       Here, Plaintiff seeks attorney’s fees in the amount of $6,146.71, which accounts for

29.7 hours of work at the hourly rate of $206.96. (Dkt. No. 22). In response, the Government

concedes that Plaintiff is a prevailing party under the EAJA and does not claim that its

position was substantially justified. (Dkt. No. 24, p. 3). However, the Government argues

that Plaintiff’s attorney’s fees should be reduced because it is unreasonable to bill time for

clerical work, and 8.2 hours is excessive for “preparing a short, repetitive response to the

Commissioner’s Motion to Alter Judgment.” (Id., p. 6).

       First, the Court finds that the proposed hourly rate for attorney’s fees is reasonable

under the EAJA in this case. Second, after reviewing the itemized attorney time submitted by

Plaintiff and the associated documents filed on the docket, the Court finds that the following

ministerial tasks are not properly compensable under the EAJA: 1) Review Order granting IFP

Application (.10 hours); 2) Update case log/set tasks (.10 hours); and 3) Review Order

granting Defendant extension of time to file brief (.10 hours). (See Dkt. No. 22-1). Third, the

Court finds that 4.0 hours instead of 8.2 is reasonable for counsel’s work on Plaintiff’s brief

response to Defendant’s Motion to Alter Judgment. (Dkt. No. 20). Accordingly, Plaintiff




                                                  2
          Case 5:19-cv-00691-NAM Document 25 Filed 08/21/20 Page 3 of 3




shall be awarded attorney’s fees in the amount of $5,215.39, for 25.2 compensable hours at

the rate of $206.96 per hour.

        Finally, although Plaintiff has requested that the award be made payable to his

attorney, the EAJA “awards the fees to the litigant, and thus subjects them to a federal

administrative offset if the litigant has outstanding federal debts.” Astrue v. Ratliff, 560 U.S.

586, 593 (2010). Therefore, the attorney’s fees awarded here shall be made payable directly

to the Plaintiff. See Walker v. Astrue, No. 04-CV-891, 2008 WL 4693354, at *7 2008 U.S.

Dist. LEXIS 87007, at *21 (N.D.N.Y. Oct. 23, 2008) (“Therefore, the Court holds, consistent

with bulk of district courts in this Circuit, that the EAJA attorney’s fee award

is payable directly to plaintiff.”).

        WHEREFORE, for the foregoing reasons, it is hereby

        ORDERED that Plaintiff’s motion for attorney’s fees (Dkt. No. 22) is GRANTED in

part; and it is further

        ORDERED that Plaintiff is awarded $5,215.39 in attorney’s fees under the EAJA;

and it is further

        ORDERED that Plaintiff’s motion is otherwise DENIED; and it is further

        ORDERED that the Clerk of the Court serve a copy of this Order in accordance with

the Local Rules of the Northern District of New York.

        IT IS SO ORDERED.

        Dated: August 21, 2020
               Syracuse, New York




                                                  3
